DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
3.	Applicant’s arguments, with respect to 35 U.S.C. 102 have been fully considered and are persuasive.  

Applicant's arguments filed 10/24/2022 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that the claims are statutory under 35 U.S.C. 101 and are not directed to abstract ideas. Examiner respectfully disagrees. Applicant recites that because claim 8, for example, recites “by a processing unit comprising circuitry” the limitations are not directed to abstract ideas. Examiner disagrees, and further analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance is provided.
4.	With respect to claim 8 for example the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations (or done via pen and paper) and/or mental processes, i.e. interleaving data together and performing matrix multiplication operations. They are highlighted below (underlined, italicized):

8. A method comprising: 
detecting, by a processing unit comprising circuitry, two or more sequences that will be processed by a machine learning engine;  
15interleaving, by the processing unit, the two or more sequences together into one or more data blocks, such that each data block comprises samples from the two or more sequences; 
receiving, by the machine learning engine, a given data block of the one or more data blocks; 
performing, by a plurality of matrix multiplication units of the machine learning engine, a plurality of matrix multiplication 20operations in parallel on a plurality of sequences from the given data block and a plurality of coefficients; and 
conveying, by the machine learning engine, outputs from the plurality of matrix multiplication units to the one or more long short-term memory (LSTM) layers.

5.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as abstract. Interleaving data and matrix multiplication alone is not statutory. 
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “processing unit” “comprising circuitry” and “machine learning engine” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites “detecting a plurality of sequences;” “receiving a given data block;” and conveying outputs…” However, these steps are recited as a general means of detecting, receiving, and outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data detecting, receiving, and output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity. 

6.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore detecting, receiving, and outputting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/receiving  information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible.  



Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations (or done via pen and paper) and/or mental processes, i.e. interleaving data together and performing matrix multiplication operations. They are highlighted below (underlined, italicized):

8. A method comprising: 
detecting, by a processing unit comprising circuitry, two or more sequences that will be processed by a machine learning engine;  
15interleaving, by the processing unit, the two or more sequences together into one or more data blocks, such that each data block comprises samples from the two or more sequences; 
receiving, by the machine learning engine, a given data block of the one or more data blocks; 
performing, by a plurality of matrix multiplication units of the machine learning engine, a plurality of matrix multiplication 20operations in parallel on a plurality of sequences from the given data block and a plurality of coefficients; and 
conveying, by the machine learning engine, outputs from the plurality of matrix multiplication units to the one or more long short-term memory (LSTM) layers.

9.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as abstract. Interleaving data and matrix multiplication alone is not statutory. 
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “processing unit” “comprising circuitry” and “machine learning engine” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites “detecting a plurality of sequences;” “receiving a given data block;” and conveying outputs…” However, these steps are recited as a general means of detecting, receiving, and outputting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data detecting, receiving, and output operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity. 

10.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore detecting, receiving, and outputting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/receiving  information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible.  

11.	Claims 1 and 15 are rejected for similar reasons as presented above with reference to claim 8 as the recite the similar abstract ideas found in claim 1 above. Claim 1 only recites an additional “processing unit;” and “machine learning engine.” These are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they indicative of an inventive concept (i.e. significantly more). Claim 15 similarly only recites “machine learning engine comprising a plurality of matrix multiplication units” and “memory.” Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claims amount to significantly more than the abstract idea itself. 

12.	Dependent claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reasons stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 8, and 15, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 
For example:
	
Claims 2, 9, and 16 recite the abstract idea of “wherein each sequence comprises a plurality of samples,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

13.	Claims 3, 10, and 17 recite the abstract idea of “wherein the plurality of coefficients are stored in an 25N x (N+M) matrix, wherein N and M are positive integers greater than one,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claims 4, 11, and 18 recite the abstract idea of “wherein the given data block is stored in an N- sample array,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

15.	Claims 5, 7, 12, and 19 only recites an additional local memory bus width, a number of multiplier-accumulator units, and an availability of LSTM cells and a 10recurrent neural network. These are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor are they indicative of an inventive concept (i.e. significantly more).

16.	Claims 6, 13, and 20 recites the abstract idea of “wherein the plurality of matrix multiplication 5operations comprise a same set of N coefficients being multiplied by different sequences of the plurality of sequences, wherein N is a positive integer greater than one,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182